Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing STATEMENT OF ADDITIONAL INFORMATION February 28, 2008 (as revised May 9, 2008) NATIONWIDE MUTUAL FUNDS Nationwide Bond Fund Nationwide Bond Index Fund Nationwide China Opportunities Fund Nationwide Emerging Markets Fund Nationwide Enhanced Income Fund Nationwide Fund Nationwide Global Financial Services Fund Nationwide Health Sciences Fund (formerly Nationwide Global Health Sciences Fund) Nationwide Natural Resources Fund (formerly Nationwide Global Natural Resources Fund) Nationwide Technology and Communications Fund (formerly Nationwide Global Technology and Communications Fund) Nationwide Global Utilities Fund Nationwide Government Bond Fund Nationwide Growth Fund Nationwide International Growth Fund Nationwide International Index Fund Nationwide Investor Destinations Aggressive Fund Nationwide Investor Destinations Moderately Aggressive Fund Nationwide Investor Destinations Moderate Fund Nationwide Investor Destinations Moderately Conservative Fund Nationwide Investor Destinations Conservative Fund Nationwide Large Cap Value Fund Nationwide Micro Cap Equity Fund Nationwide Mid Cap Growth Fund Nationwide Mid Cap Growth Leaders Fund Nationwide Mid Cap Market Index Fund Nationwide Money Market Fund Nationwide Leaders Fund Nationwide Optimal Allocations Fund: Growth Nationwide Optimal Allocations Fund: Moderate Growth Nationwide Optimal Allocations Fund: Moderate Nationwide Optimal Allocations Fund: Defensive Nationwide Optimal Allocations Fund: Specialty Nationwide S&P 500 Index Fund Nationwide Short Duration Bond Fund Nationwide Small Cap Fund ( closed to new investors ) Nationwide Small Cap Index Fund Nationwide Small Cap Leaders Fund Nationwide Tax-Free Income Fund Nationwide U.S. Growth Leaders Fund Nationwide U.S. Growth Leaders Long-Short Fund Nationwide Value Opportunities Fund Nationwide Worldwide Leaders Fund NorthPointe Small Cap Growth Fund NorthPointe Small Cap Value Fund Nationwide Mutual Funds (the Trust) is a registered open-end investment company consisting of 62 series as of the date hereof. This Statement of Additional Information (SAI) relates to all series of the Trust which are listed above (each, a Fund and collectively, the Funds). This SAI is not a prospectus but is incorporated by reference into the Prospectuses for the Funds. It contains information in addition to and more detailed than that set forth in the Prospectuses and should be read in conjunction with the following Prospectuses: Nationwide Global Financial Services Fund, Nationwide Health Sciences Fund, Nationwide Natural Resources Fund, Nationwide Technology and Communications Fund and Nationwide Global Utilities Fund dated February 28, 2008; Nationwide Bond Index Fund, Nationwide International Index Fund, Nationwide Mid Cap Market Index Fund, Nationwide S&P 500 Index Fund and Nationwide Small Cap Index Fund dated February 28, 2008 (as revised May 5, 2008); NorthPointe Small Cap Growth Fund and NorthPointe Small Cap Value Fund dated February 28, 2008; Nationwide Micro Cap Equity Fund dated February 28, 2008; Nationwide Growth Fund, Nationwide Large Cap Value Fund, Nationwide Mid Cap Growth Fund, Nationwide Fund and Nationwide Value Opportunities Fund dated February 28, 2008; Nationwide Mid Cap Growth Leaders Fund, Nationwide Leaders Fund, Nationwide Small Cap Leaders Fund, Nationwide U.S. Growth Leaders Fund and Nationwide Worldwide Leaders Fund dated February 28, 2008; Nationwide Bond Fund, Nationwide Government Bond Fund and Nationwide Tax-Free Income Fund (Class X and Class Y shares) dated February 28, 2008; Nationwide Bond Fund, Nationwide Government Bond Fund, Nationwide Money Market Fund, Nationwide Enhanced Income Fund, Nationwide Short Duration Bond Fund and Nationwide Tax- Free Income Fund dated February 28, 2008 (as revised May 5, 2008); Nationwide China Opportunities Fund, Nationwide Emerging Markets Fund and Nationwide International Growth Fund dated February 28, 2008; Nationwide U.S. Growth Leaders Long-Short Fund dated February 28, 2008; Nationwide Small Cap Fund dated February 28, 2008 (closed to new investors); Nationwide Optimal Allocations Fund: Moderate, Nationwide Optimal Allocations Fund: Moderate Growth, Nationwide Optimal Allocations Fund: Growth, Nationwide Optimal Allocations Fund: Specialty, and Nationwide Optimal Allocations Fund: Defensive dated February 28, 2008; Nationwide Investor Destinations Aggressive Fund, Nationwide Investor Destinations Moderately Aggressive Fund, Nationwide Investor Destinations Moderate Fund, Nationwide Investor Destinations Moderately Conservative Fund and Nationwide Investor Destinations Conservative Fund dated February 28, 2008 (as revised April 11, 2008). Terms not defined in this SAI have the meanings assigned to them in the Prospectuses. The Prospectuses may be obtained from Nationwide Mutual Funds, P.O.
